STATE OF LOUISIANA


                                COURT OF APPEAL
    TiW
                                  FIRST CIRCUIT




                                   2021 CA 0792


WAYNE SETLIFF, MANAGING BROKER OF KELLER WILLIAMS
                       REALTY PROFESSIONALS, LLC


                                      VERSUS


          CHUCK CUCCHIARA AND DENNIS GOOD, ET AL.


                                          JUDGMENT RENDERED:        MAR 0 7 2022


                                    Appealed from
                       The Twenty -Second Judicial District Court
                       Parish of St. Tammany - State of Louisiana
                        Docket Number 2020- 12615 - Division I

              The Honorable Reginald T. Badeaux, III, Presiding Judge



Tom Caruso                                           COUNSEL FOR APPELLANT
Slidell, Louisiana                                   DEFENDANT/ CROSS-
                                                     PLAINTIFF— Dennis Good



Alex J. Peragine                                     COUNSEL FOR APPELLEE
Christina Falco Baldwin                              DEFENDANT/ CROSS-
Covington, Louisiana                                 DEFENDANT— Chuck Cucchiara



Wayne Setliff                                        PRO SE APPELLEE
Slidell, Louisiana                                   PLAINTIFF— Wayne Setliff




Michael P. Bienvenu                                  COUNSEL FOR APPELLEE
Baton Rouge, Louisiana                               DEFENDANT/ CROSS-
                                                     DEFENDANT— Sharon Kochera




           BEFORE: MCCLENDON, WELCH, AND THERIOT, JJ.
WELCH, J.


      In this concursus action, the defendant/cross- plaintiff, Dennis Good, appeals


a judgment sustaining peremptory exceptions raising the objections of no right and

no cause of action filed by the defendant/ cross- defendant, Chuck Cucchiara, which

dismissed,   without   prejudice,    the cross- claims filed by Mr.    Good against Mr.


Cucchiara. We maintain the appeal, and affirm.


                       FACTS AND PROCEDURAL HISTORY


      On October 16, 2019, Mr. Cucchiara and Mr. Good entered into a residential


purchase agreement for Mr. Cucchiara to purchase a portion of a piece of property

located on I- 10 Service Road in Slidell, Louisiana.          The property is owned by

Good, Maniglia, Milazo, Properties, L.L.P. (" GMMP").            The purchase agreement


outlined that Mr. Cucchiara would purchase a piece of property for $ 150, 000. 00,

subject to a subdivision of the property among the GMMP partners.          In accordance


with the purchase agreement, Mr. Cucchiara gave the property' s real estate listing

firm—Keller      Williams Realty Professionals,     LLC— a check for $ 2, 000. 00 as a


deposit. The October 2019 sale never closed, however, as the partners of GMMP


could not agree on subdividing the property, and as was later discovered, the

property could not be subdivided due to its zoning designation.

      On February 11, 2020, Mr. Cucchiara signed a new purchase agreement that

set forth he was to purchase the entire piece of property from GMMP for

 450, 000. 00.     This   purchase    agreement    required   Mr.   Cucchiara   to   secure




 360, 000. 00 in financing.   The original $ 2, 000. 00 deposit from the failed October


2019 purchase would be applied to this purchase. On March 13, 2020, the parties


executed an amendment to the purchase agreement indicating that the purchaser

was Slidell Storage Mart, LLC.         Slidell Storage applied for a loan with Hancock


Whitney Bank and was pre -approved for $360, 000. 00,         subject to the completion of


the environmental survey and appraisal,           which Hancock Whitney ordered on


                                             2
March 10, 2020.


      The anticipated closing date was March 31,        2020; however, on March 24,


2020, Hancock Whitney advised Mr. Cucchiara that it would not have the appraisal

completed in time to prepare the loan documents for the March 31 closing.     Slidell


Storage' s   real   estate agent,   Sharon Kochera,   contacted Keller Williams   and


requested that the closing date be rescheduled for April 16, 2020.   GMMP refused


to grant the extension. On March 26, 2020, Mr. Cucchiara executed a Cancellation



of Agreement to Buy or Sell and requested that the $ 2, 000. 00   deposit be returned


to him.


      Wayne Setliff, the managing broker of Keller Williams, instituted this

concursus action on June 23, 2020, to adjudicate the ownership of the $ 2, 000. 00

deposit made by Mr. Cucchiara. Mr. Setliff named as defendants Mr. Cucchiara

and the GMMP partners— Dennis Good, Carlo Maniglia, and Dr. Nicholas Milazo.


      Mr. Cucchiara filed an answer to the petition for concursus, wherein he


stated that he did not wish to incur additional legal fees and costs related to the


concursus    action.   Mr. Cucchiara stated that he believed the $ 2, 000. 00 deposit


belonged to GMMP. Mr. Cucchiara attached an unsigned " consent judgment"           to



his answer, which stated that he consented to the entry of judgment in favor of the

GMMP partners— Mr. Good, Mr. Maniglia, and Dr. Milazo.


      Mr. Good answered the petition for concursus, wherein he stated that Mr.


Cucchiara was not entitled to the $ 2, 000. 00, which he argued belonged to GMMP.


Additionally,   Mr. Good raised cross- claims against Mr. Cucchiara and Sharon


Kochera, Slidell Storage' s real estate agent. Mr. Good alleged breach of contract,


arguing that Mr. Cucchiara failed to make a good faith effort to obtain financing

and complete the sale, resulting in GMMP' s property being off the market for a

considerable amount of time,        which prevented the property from being sold to

another buyer.      Mr. Good further alleged that Mr. Cucchiara and Ms. Kochera



                                            3
made misrepresentations regarding the ability of Slidell Storage to timely obtain an

appraisal and loan, which caused Mr. Good to incur expenses and attorney fees, as

well as suffer mental anguish and anxiety. Mr. Good also raised a claim of unfair


trade practices under La. R.S.         51: 1401,       et seq.   Mr. Good   sought specific


performance of the purchase agreement, or alternatively, liquidated damages as

specified in the contract as 10% of the purchase price; damages;             attorney fees;

costs; reimbursement; and legal interest.


           Thereafter,   Mr.   Cucchiara   filed   a    peremptory   exception   raising   the


objections of no right of action and no cause of action in response to Mr. Good' s


cross- claim.'    First, Mr. Cucchiara argued that Mr. Good had no cause of action to


assert a cross- claim against Mr. Cucchiara because the contract was not made with


Mr. Cucchiara— the purchaser named in the contract was Slidell Storage, not Mr.


Cucchiara. (     At the hearing on the exception,            Mr.   Cucchiara withdrew      this


objection.).     Second, Mr. Cucchiara argued that Mr. Good had no right of action to


pursue a cross- claim on behalf of GMMP. He claimed that Mr. Good did not have


the authority to seek damages on behalf of GMMP, who was a party to the contract

with Mr. Cucchiara.'       Third, Mr. Cucchiara asserted that Mr. Good had no right of


action to raise this unrelated cross- claim in the concursus proceeding.

           After a hearing, the trial court sustained the objections filed by Mr.

Cucchiara and dismissed Mr. Good' s cross- claim against Mr. Cucchiara, without


prejudice.      The trial court signed a judgment in accordance with its ruling on

January 29,      2021.    Following a request from Mr. Good, the trial court issued

written reasons for its judgment. Therein, the trial court held:


                 This court does not need to look any further than the
                 distribution of the funds for this concursus proceeding.
                 Mr. Cucchiara has already filed into the record of this

 Mr. Good opposed the objections.

Z Mr. Cucchiara argued that GMMP' s partnership agreement required "     two partners to take

action."




                                               4
                  matter a consent judgment awarding [ GMMP] the funds
                  that were deposited in the registry by Mr. Setliff. Mr.
                  Setliff as the stakeholder is relieved of his liability[;]
                  therefore[,] the concursus proceeding is extinguished. If

                  Mr. Good and one of his partners wish to pursue their
                  claims raised in the cross- claim in this matter, they
                  should file their own lawsuit against the proper party,
                  Slidell Storage Mart, LLC.

                          Therefore, [ Mr.]        Cucchiara' s        Exception          of No
                  Right    of Action      regarding          Dennis      Good' s         lack     of


                  authority to file a cross claim and Exception of No Cause
                  or No Right of Action regarding Dennis Good bringing
                  his cross- claim action within a concursus proceeding are
                  hereby SUSTAINED and Dennis Good' s Cross -Claim
                  for     Specific    Performance             and      Damages            against

                  defendant,    Chuck      Cucchiara[,]          is    dismissed         without

                  prejudice.




Mr. Good now appeals.3

                                APPELLATE JURISDICTION


       On August 25, 2021, this Court issued a show cause order, ex proprio motu,


wherein an examination of the January 29, 2021 judgment on appeal revealed that

the judgment appeared to be a partial judgment that dismissed the cross- claim filed


by Mr. Good against Mr.               Cucchiara, but did not appear to address all claims


asserted in the concursus proceeding. We ordered the parties to show cause by

briefs why this appeal should not be dismissed.                       We further remanded this matter


for the limited purposes of inviting the trial court to:                     1)   advise in writing that the

judgment at issue does not warrant or need the La. C. C. P. art. 1915( B) designation;


2) sign a judgment with a La. C. C. P. art. 1915( B) designation; and 3) provide a per


curiam (   in the       event   the    trial    court       supplies   the        La.   C. C.P.    art.   1915( B)


designation), in which the trial court gives its explicit reasons for its determination


that there is no just reason for delay based upon the factors expressed in R.J.

Messinger, Inc. v. Rosenblum, 2004- 1664 ( La. 3/ 2/ 05), 894 So. 2d 113, 1122- 23.


See La. C. C. P. art. 2088( A)( 11) (          as amended by 2021 La. Acts 259, § 2 ( eff. Aug.

3 Mr. Good filed a motion for devolutive appeal on April 15, 2021.                      The trial court signed an

order of appeal on April 20, 2021, notice of which was transmitted by the Clerk of Court on
April 27, 2021.



                                                        5
             4
L 202 1)).

          Thereafter,   the   trial   court   supplemented   the   record   with   an   amended



judgment signed on October 11, 2021, which included a La. C. C. P.                      art.   1915


designation certifying the judgment as final.

          Although the trial court designated the judgment as being final and

appealable under La. C. C. P. art. 1915( B), that designation is not determinative of


this court' s jurisdiction.     Van ex rel. White v. Davis, 2000- 0206 ( La. App. 1St Cir.

2/ 16/ 01), 808 So. 2d 478, 480.        Appellate courts have the duty to examine subject

matter jurisdiction sua sponte, even when the parties do not raise the issue.

                                                                                                  1St
Motorola, Inc. v. Associated Indemnity Corporation, 2002- 0716 ( La. App.

Cir. 4/ 30/ 03), 867 So. 2d 715, 717 ( en Banc).       If no reasons for the certification are


given but some justification is apparent from the record, the appellate court should

make a de novo determination of whether the certification was proper.                           R.J.


Messinger, Inc., 894 So. 2d at 1122.


          Historically, our courts have had a policy against multiple appeals and

piecemeal litigation.         Capital Management Consultants, Inc. v. Duhon, 2016-


0703 ( La. App.      1st Cir. 4/ 18/ 17), 227 So. 3d 839, 842- 43. Article 1915( B) attempts


to strike a balance between the undesirability of piecemeal appeals and the need for

making review available at a time that best serves the needs of the parties.                   Id. at


843.      Thus,   in considering whether a judgment has been properly designated as

final and appealable pursuant to Article 1915( B), a trial court must take into


account judicial administrative interests as well as the equities involved.                     R.J.


Messinger, Inc., 894 So. 2d at 1122; Templet v. State of Louisiana, Department


of Public Safety and Corrections, 2005- 1903 ( La. App.                 1St Cir. 11/ 3/ 06), 951


So. 2d 182, 185.        Some of the factors a trial court should take into account in


4 Comments --2021( b) to La. C. C. P. art. 2088 indicate that as of August 1, 2021, subparagraph
A)( 11)    of Article 2088 allows a trial court to retain jurisdiction after an order of appeal is
granted to certify a partial judgment under Article 1915( B) as a final judgment after an appeal
has been taken.



                                                  no
making      an    Article   1915( B)   certification     are   the    relationship          between     the



adjudicated      and   unadjudicated   claims;   the possibility that the need for review

might or might not be mooted by future developments in the trial court;                                 the



possibility the reviewing court might be obliged to consider the same issue a

second time;       and miscellaneous factors such as delay,                economic,
                                                                                           and solvency


considerations, shortening the time of trial, frivolity of competing claims, expense,

and the like. R.J. Messinger, Inc., 894 So. 2d at 1122.                    However, the overriding

inquiry for the trial court is whether there is no just reason for delay.                    Id. at 1122-


23.    In the present case, the amended judgment that was signed on October 11,


2021, and designated as final does not contain reasons why " there                       is no just reason


for delay."       Accordingly, we will make a de novo determination of whether the

certification was proper. R.J. Messinger, Inc., 894 So. 2d at 1122.


        The trial court' s judgment dismissed Mr. Good' s cross- claim against Mr.


Cucchiara.       The only other claims asserted against Mr. Cucchiara are those by Mr.

Setliff in the petition for concursus.       In his answer to the petition for concursus,


however, Mr. Cucchiara disavowed any claim to the $                        2, 000. 00,    stating that he

believed the funds belong to GMMP.                On that basis, there is no possibility of

piecemeal        appeals.   Accordingly,     we      find   that     the    designation       meets     the


requirements of R.J. Messinger, Inc. We maintain the appeal.


                                 LAW AND DISCUSSION


        Concursus proceedings are governed by La. C. C. P. arts. 4651 through 4662.

 A concursus proceeding is one in which two or more persons having competing or

conflicting claims to money, property, or mortgages or privileges on property are

impleaded and required to assert their respective claims contradictorily against all

other parties to the proceeding."        La. C. C. P. art. 4651;           Glassell Producing Co.,

Inc.   v.   Naquin, 2019- 0252 ( La.      App.       1st Cir. 2/ 18/ 20),      296 So. 3d 1,       4.    A


concursus proceeding is simply a proceeding whereby one who admits owing


                                                 7
money to others may deposit that money into the registry of the court, thereby

relieving himself of the liability for the money so deposited.           La. C. C. P. art. 4658;


Jefferson v. State Farm Mut. Auto. Ins. Co.,              53, 849 ( La. App.     2nd Cir. 5/ 26/ 21),


321 So. 3d 520, 524, writ denied, 2021- 00886 ( La. 10/ 12/ 21), 325 So. 3d 1073.


       A concursus proceeding is neither a summary proceeding nor a substitute for

trial on the merits.   Concursus cannot be used for the adjudication of claims raised


in a main demands         Jefferson, 321 So.3d at 524; see also Landry &                  Passman


Realty, Inc. v. Beadle, Swartwood, Wall &                Assocs., Inc., 303 So. 2d 761, 763


 La. App.     Pt Cir. 1974), writ refused, 307 So. 2d 631 ( La. 1975); Lent, Inc. v.


Lemel Steel Fabricators, Inc.,        340 So. 2d 1035, 1036 ( La. App.          1St Cir. 1976),   writ



denied, 343 So. 2d 1075 ( La. 1977) (" The concursus procedure should not be


tortured into a forced consolidation of all claims[.]").         The primary purpose of the

concursus proceeding is to protect the stakeholder from multiple liability, from

conflicting claims,     and from the vexation attending involvement in multiple

litigation in which the stakeholder may have no direct interest. Cimarex Energy

Co. v. Mauboules, 2009- 1170 ( La. 4/ 9/ 10), 40 So. 3d 931, 940; Allen & Norman,


LLC v. Chauvin, 2004- 0519 ( La. App.               Pt Cir. 6/ 29/ 05), 916 So. 2d 1071, 1073.


The jurisdiction of the court in a concursus proceeding is limited to disposing of

funds on deposit and relieving the stakeholder from further liability to the

impleaded claimants arising out of or as a result of the stakeholder' s ownership or

possession of the fund.        Int' 1 Carriers, Inc. v. Pearl River Navigation, Inc.,


2014- 1189 ( La. App.     4th Cir. 4/ 15/ 15), 166 So. 3d 1114, 1119; Asian Int' l, Ltd. v.

                                                                                                   1st
Merrill Lynch, Pierce, Fenner & Smith, Inc.,              435 So. 2d 1064, 1067 ( La. App.

Cir. 1983);   see also Landry & Passman Realty, Inc.,            303 So. 2d at 763.


       Mr. Good makes numerous              allegations in his cross- claim against Mr.


Cucchiara; however, those          claims    involve     damages Mr. Good            believes     Mr.


5 Louisiana Code of Civil Procedure article 4662 provides that "      the rules applicable to an

ordinary proceeding apply, so far as practicable, to a concursus proceeding."


                                                E
Cucchiara owes him for alleged breach of contract, bad faith, misrepresentations,


and unfair trade practices.'       In a concursus proceeding, however, the trial court' s

jurisdiction is limited only to the disbursement of the funds deposited into the

registry of the court.      See Int' 1 Carriers, Inc., 166 So. 3d at 1119; Asian Int' l,


Ltd.,   435 So.2d at 1067; Landry & Passman Realty, Inc., 303                So. 2d at 763.


        While Mr. Cucchiara classified his exception as a ` peremptory exception


raising the objection of no right of action,' courts do not take at face value the

parties' descriptions of actions in their pleadings. Courts must also look through a


pleading' s caption, style, and form to determine its substance and to do substantial

justice to the parties. Am. Turbine Tech., Inc. v. Omni Bancshares, Inc., 2016-


707 ( La. App.    511 Cir. 5/ 31/ 17), 222 So. 3d 189, 196, writ denied, 2017- 1103 ( La.


11/ 13/ 17), 230 So. 3d 205 ( citing Metro Riverboat Assocs., Inc. v. Louisiana


Gaming Control Bd.,         2001- 0185 ( La. 10/ 16/ 01), 797 So. 2d 656, 660).         It is clear


from the record on appeal that Mr. Cucchiara was invoking the limited jurisdiction

of the trial court in a concursus proceeding over the allegations raised by Mr. Good

in his cross- claim, which is a declinatory exception raising the objection of lack of

subject matter jurisdiction.' On that basis, we find that the trial court did not err in


granting the exception raised by Mr. Cucchiara and dismissing Mr. Good' s cross-

claim against Mr. Cucchiara.           The jurisprudence is clear that the trial court' s


jurisdiction is limited only to the disbursement of the funds deposited into the

6 A cross- claim may be asserted against a co- defendant where the demand arises out of the
subject matter or relates to the property that is the subject matter of the original action. See La.
C. C. P. arts. 1031 and 1071.    While a defendant in concursus may not bring reconventional
demands or demands for additional relief against a plaintiff in concursus, defendants in
concursus may cross claim against each other, but not make claims extraneous to the subject
matter of the proceeding. See McLean v. Majestic Mortuary Servs., Inc., 2011- 1166 ( La.
App. 5th Cir. 5/ 22/ 12), 96 So. 3d 571, 577.

  The declinatory exception raising the objection of lack of subject matter jurisdiction addresses a
court' s authority to adjudicate the cause of action before it. The exception may be raised at any
stage of an action, and may even be raised by the court on its own motion. See La. C. C. P. art.
925; see also Whittenberg v. Whittenberg, 97- 1424 ( La. App. 1St Cir. 4/ 8/ 98), 710 So. 2d 1157,
1158.    Where the exception is raised for the first time on appeal, the appellate court has
discretion to consider such exception, because it goes to the core of the validity of the judgment
and is not subject to the waiver provisions generally affecting declinatory exceptions.       Kerr-

McGee Corp. v. McNamara, 2000- 0770 ( La. App. 1St Cir. 6/ 22/ 01), 826 So. 2d 1, 5.
registry of the court in a concursus proceeding.               Thus, the allegations raised in Mr.


Good' s cross- claim against Mr. Cucchiara are clearly outside the scope of the trial

court' s jurisdiction.'




8 We make no pronouncement as to whether Mr. Cucchiara' s filing of an exception was the
proper procedural device to achieve the dismissal of the cross- claim.           See, f.g.,   Lestelle &

Lestelle v. Campo Music Shopping Center Condominium Association, 2021- 0077 ( La. App.
4t"
   Cir. 3/ 23/ 21), 315 So. 3d 331. In that case, Campo Music Shopping Center Condo
Association sustained damages in Hurricane Katrina.             Campo filed a claim with its insurer;
however, the amounts received were insufficient to repair damages.              Campo entered into a
contract with Stan Pore d/ b/ a Gulf Coast Claim Recovery ( GCCR) to assist in its insurance
claim.  The contract provided for a contingency fee and specified that GCCR could assign its
rights at its sole discretion. GCCR claimed that Mr. Pore assigned its rights under the contract to
GCCR.       Campo hired a law firm ( Lestelle &         Lestelle) to sue its insurer; the claim settled.
Lestelle &   Lestelle then instituted a concursus proceeding, claiming that Campo and GCCR were
each asserting entitlement to $ 91, 000 of settlement proceeds.         GCCR filed an answer to the
petition for concursus, claiming that it was entitled to the proceeds via the assignment contained
in the contract.     Campo filed an answer and exceptions, as well as a cross- claim and a
reconventional demand against GCCR, asserting several defenses to GCCR' s claim to the
proceeds.    GCCR filed exceptions, defenses, and an answer to Campo' s reconventional demand
and cross- claim. Id. at 333.


Campo then filed an exception of no right of action, claiming that GCCR lacked proof of the
assignment of the contract from Mr. Pore to GCCR.              The trial court ultimately sustained the
exception.    Id. at 333- 34.   On appeal, the Third Circuit reversed the trial court' s judgment and
rendered judgment denying the exception:
         W] hile the defendant in a concursus is considered both a plaintiff and a
        defendant, there is nothing to support the argument that the exception was filed in
        response to [ GCCR' s] position as a plaintiff. As was done in this case, parties
        named as defendants in concursus proceedings file answers to the petition in the
        concursus proceeding.      At a hearing on the merits, each " defendant" would then
        argue entitlement to the proceeds. Therefore, each defendant is also considered a
        plaintiff in relation to the other defendants in the proceeding.
                  This transforms the answer of each defendant into its own petition or
        incidental action to which a party could properly file an exception. La. C. C. P. art.
        4656 specifies, however, that no exception may be filed to the answer of a
        defendant. Comment ( C) to La. C. C. P. art. 4656 notes that "[ n] othing in the
        above article prevents a defendant from excepting to the plaintiff' s petition, to
        raise the objections of lack of jurisdiction, improper venue, no right to implead
        the defendants, and so forth."    Accordingly, La. C. C. P. art. 4656 limits the filing
        of exceptions in this instance, only allowing them to be filed in response to the
        petition to institute the concursus proceeding. Here, [ Campo] filed an answer to
        the petition to institute the concursus proceeding, asserting defenses to [ GCCR' s]
        entitlement to the settlement proceeds.    Thereafter, [ Campo] filed an exception of
        no right of action to [ GCCR' s] answer wherein [ GCCR] asserted its entitlement to
        the proceeds. Thus, [ Campo' s] argument that it filed the exception of no right of
        action in response to [ GCCR' s] status as a plaintiff is not supported by La. C. C. P.
        art. 4656 or by the record. Instead, [ Campo' s] exception of no right of action to
         GCCR' s] answer is prohibited by the plain wording of La. C. C. P. art. 4656.
        Accordingly, we find that the trial court erred in granting [ Campo' s] exception of
        no cause of action. We reverse the trial court' s judgment and render judgment
        denying the exception of no cause of action.
Id. at 335- 36.



                                                   10
                                     DECREE


      We affirm the trial court' s October 11, 2021 judgment.          All costs of this


appeal are assessed to the defendant/ cross- plaintiff, Dennis Good.


      APPEAL MAINTAINED; JUDGMENT AFFIRMED.




                                          11